DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liza Hadley on June 4th, 2021.

The application has been amended as follows: 

1. 	(Currently Amended) An instrument for setting a drill pin depth, comprising: an elongate shaft having a proximal end, a distal end, and a channel formed therein, the channel extending from the proximal end and toward the distal end and being configured to receive a drill pin of a ligament drill guide; and  	a depth indicator having a bore formed therethrough, the bore being configured to receive the elongate shaft, and the depth indicator being configured to selectively engage the elongate shaft to set a fixed location of the depth indicator with respect to the elongate shaft, the drill pin disposed in the channel such that the drill pin is unable to extend distally past the terminal distal travel location,  	wherein a proximal-facing surface of the depth indicator forms a stop surface to inhibit movement of [[a]]the drill pin received within the channel distally beyond the depth indicator. 
6.	(Currently Amended) The instrument of claim 1, wherein the instrument further comprises [[a]]the drill pin and a chuck of a drill, the drill pin having a distal portion and an intermediate portion each having a diameter that is smaller than a diameter of the channel such that the distal and intermediate portions are disposable in the channel, and a proximal portion configured to be coupled to the chuck of the drill, the chuck being configured such that a diameter of a distal portion thereof is larger than the diameter of the channel such that the distal portion of the chuck is configured to abut the proximal end of the elongate shaft while the intermediate and distal portions of the drill pin are disposed in the channel of the elongate shaft. 
9. 	(Currently Amended) An instrument for setting a drill pin depth, comprising: an elongate shaft having a proximal end, a distal end, and a channel formed therein, the channel extending from the proximal end and toward the distal end and being configured to receive a drill pin of a ligament drill guide; and  	a depth indicator having a bore formed therethrough, the bore being configured to receive the elongate shaft, and the depth indicator being configured to selectively engage the elongate shaft to set a fixed location of the depth indicator with respect to the elongate shaft,  	wherein the fixed the drill pin disposed in the channel such that the drill pin is unable to extend distally beyond the terminal distal travel distance, 	wherein the depth indicator is configured to establish the terminal distal travel distance when a distal tip of the drill pin contacts the depth indicator. 
13. 	(Currently Amended) The instrument of claim 9, wherein the instrument further comprises [[a]]the drill pin and a chuck of a drill, the drill pin having a distal portion and an intermediate portion each having a diameter that is smaller than a diameter of the channel such that the distal and intermediate portions are disposable in the channel, and a proximal portion configured to be coupled to the chuck of the drill, the chuck being configured such that a diameter of a distal portion thereof is larger than the diameter of the channel such that the distal portion of the chuck is configured to abut the proximal end of the elongate shaft while the intermediate and distal portions of the drill pin are disposed in the channel of the elongate shaft. 
15. 	(Currently Amended) An instrument for setting a drill pin depth, comprising: an elongate shaft having a proximal end, a distal end, and a channel formed therein, the channel extending from the proximal end and toward the distal end and being configured to receive a drill pin of a ligament drill guide; and  	a depth indicator having a bore formed therethrough, the bore being configured to receive the elongate shaft, and the depth indicator being configured to selectively engage the elongate shaft to set a fixed location of the depth indicator with respect to the elongate shaft,  	wherein the fixed location at which the depth indicator is set establishes a terminal distal travel location for the drill pin disposed in the channel such that the drill pin is unable to extend distally past the terminal distal travel location,  	wherein a portion of the depth indicator is configured to be received within the channel of the elongate shaft when the depth indicator engages the elongate shaft such that [[a]]the drill pin disposed in the channel is unable to extend distally past the depth indicator. 
19. 	(Currently Amended) The instrument of claim 15, wherein the instrument further comprises [[a]]the drill pin and a chuck of a drill, the drill pin having a distal portion and an intermediate portion each having a diameter that is smaller than a diameter of the channel such that the distal and intermediate portions are disposable in the channel, and a proximal portion configured to be coupled to the chuck of the drill, the chuck being configured such that a diameter of a distal portion thereof is larger than the diameter of the channel such that the distal portion of the chuck is configured to abut the proximal end of the elongate shaft while the intermediate and distal portions of the drill pin are disposed in the channel of the elongate shaft. 
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775